Citation Nr: 0423469	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE
Entitlement to a program of vocational rehabilitation 
training pursuant to Chapter 31, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1959 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an unfavorable determination by a Counseling 
Psychologist (CP) at the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2004, the appellant and his representative appeared at 
a video conference held before the undersigned.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The appellant is service-connected for a bilateral 
hearing loss disability, rated 10 percent disabling, and for 
tinnitus, also rated 10 percent disabling.  

2.  The appellant was born in September 1941; he has 
completed the equivalent of a high school education.  

3.  He had occupational experience during his military 
service as an Artilleryman and as a Personnel Administration 
Specialist.  

3.  The appellant retired in 1992, at the age of 51, after a 
successful, 28-year career with his local Fire Department, 
rising from Fireman to Fire Chief.  

3.  The appellant does not have an employment handicap, and 
he is not in need of a program of vocational rehabilitation 
training in order to overcome an employment handicap.  



CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102 (West 2002); 38 C.F.R. §§ 21.40, 21,51 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [ codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing it are applicable to the 
present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that, through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim seeking VA vocational rehabilitation training.  
See, e.g., the letter addressed to the appellant by the RO 
dated February 13, 2004.  In this letter, the RO specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim, 
and of what the evidence must show in order to support the 
claim.  The appellant was then specifically advised to submit 
any pertinent evidence in support of his claim.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded extensive VA 
vocational evaluation and counseling in connection with the 
current claim, and relevant VA and private medical records 
have also been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  In fact, the appellant 
testified at the April 2004 video conference that all 
relevant information had been brought to the attention of VA.  
Therefore, the Board is also satisfied that the evidentiary 
record is complete and that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the February 2004 VCAA letter was 
not issued prior to the CP's unfavorable determination in 
November 2001.  However, that determination was based upon a 
review of all relevant evidence, and there is no indication 
or reason to believe that the CP's decision would have been 
different had the claim been initially adjudicated after 
February 2004.  Therefore, in the Board's opinion, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

As pertinent to the present appeal, a person is entitled to a 
program of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, if that person is a 
veteran with a service-connected disability compensable at a 
rate of 20 percent or  more, and that person is determined by 
the Secretary to be in  need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  

An employment handicap is defined as an impairment, resulting 
in substantial part from a service-connected disability rated 
20 percent or more, of the veteran's ability to prepare for, 
obtain, or retain employment consistent with her/his 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 
38 C.F.R. § 21.51(b).  

The term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c).  

The law pertinently provides that an "employment handicap" 
does not exist when either the veteran's employability is not 
impaired, including a veteran who is qualified for suitable 
employment but does not obtain or maintain such employment 
for reasons within his/her control; when the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to this impairment 
of employability; or when the veteran has overcome the 
effects of any impairment of employability through employment 
in an occupation consistent with his/her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.   38 C.F.R. § 21.51(f)(2).  

The evidence of record in the present appeal establishes that 
the service-connected bilateral high-frequency sensorineural 
hearing loss and tinnitus have not resulted in any 
significant degree of impaired employability, as demonstrated 
by the appellant's very successful 28-year career with the 
Fire Department despite the presence of both service-
connected disabilities throughout that time.  The appellant 
and several lay witnesses have reported that both his hearing 
loss and tinnitus have been present since service, and the 
appellant indicated to a VA contract counselor that he has 
just learned to "live with" these disabilities over the 
years.  Furthermore, audiometric testing and other 
examinations have established that the appellant's hearing is 
only impaired in the higher frequencies, and he does not 
currently utilize hearing aids of any kind.  

In addition, the appellant has indicated that he wants 
Chapter 31 benefits in order to obtain the basic computer 
skills which he would need to broaden his job possibilities.  
According to his testimony to the undersigned, he is not 
interested in pursuing vocational training in computer 
programming or any similar field, he just wants to be able to 
tell prospective employers that he can operate a computer.  
It has been pointed out to him that this sort of basic 
computer knowledge can be obtained from a review of almost 
any instruction manual without the need for formal 
instruction or training; and the VA CP also advised the 
appellant of the availability of free computer classes at a 
near-by university, but he has apparently chosen not to 
pursue this opportunity.  

The appellant has also claimed that his service-connected 
disabilities prevent him from returning to his former 
employment with the Fire Department, although he has 
submitted no objective evidence to confirm this.  It is also 
noted that nonservice connected disabilities documented in 
the evidence include diabetes, hypertension, glaucoma of the 
left eye, and status post cataract surgery.  The appellant 
has further indicated that he is not interested in pursuing 
full-time employment, and he testified at the April 2004 
video conference that his health currently prevents him from 
working on a full-time basis.  Thus, it is probable that the 
appellant's age and his nonservice-connected disabilities 
have a much more significant impact on his current 
employability than do the relatively minor service-connected 
disabilities, and that any current employability impairment 
is not substantially the result of the service-connected 
disabilities.  

In light of the foregoing discussion, the Board has concluded 
that the appellant does not have an employment handicap, as 
defined in the controlling law and regulations, and that he 
is not eligible to receive a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, at the present time.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a program of vocational rehabilitation 
training pursuant to Chapter 31, Title 38, United States 
Code, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



